    Case: 1:19-cv-00145-DAP Doc #: 518 Filed: 01/04/20 1 of 4. PageID #: 12113



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

                                                          )
DIGITAL MEDIA SOLUTIONS, LLC,                             )    CASE NO. 1:19-CV-00145
                                                          )
                        Plaintiff,                        )
                                                          )
     v.                                                   )    JUDGE DAN AARON POLSTER
                                                          )
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                    )
                                                          )    MAGISTRATE JUDGE THOMAS
                  Defendants.                             )    M. PARKER
___________________________________________               )

                   REQUEST OF STUDIO ENTERPRISE MANAGER, LLC
                     TO STAY HLC STUDENT LOAN FORGIVENESS

       On December 5, 2019, the Court issued an order (the “Bar Order”) (Docket No. 501)

approving the motion (Docket No. 449) requested by Studio Enterprise Manager, LLC

(“Studio”) on behalf of South University – Member, LLC (collectively with all of its direct and

indirect subsidiaries “South University”) and The Arts Institutes International, LLC (collectively

with all of its direct and indirect subsidiaries the “Arts Institutes”) that offered to provide

millions of dollars of relief to students and employees that could not be satisfied by the

Receivership Entities (as defined in the Motion).

          As has been amply briefed and demonstrated to the Court, none of Studio, South University

or the Arts Institutes could possibly be legally required to provide any of these benefits.

Nonetheless, South University or the Arts Institutes attempted to do the right thing for these

students and employees.

          As was clearly articulated in the Motion (and supplements thereto), the willingness of

South University and the Arts Institutes to provide the millions of dollars of benefits to students

and employees was conditioned on the approval of the Bar Order to put an end to the senseless,
    Case: 1:19-cv-00145-DAP Doc #: 518 Filed: 01/04/20 2 of 4. PageID #: 12114



wasteful and inappropriate objections and interference by parties and non-parties to the absolute

detriment of the affected students and employees.

        Unfortunately, it seems that the Settlement Administrator Thomas J. Perrelli (“Perrelli”)

(Docket No. 511), Intervenors Emmanuel Dunagan, Jessica Muscari, Robert J. Infusino, and

Stephanie Porreca (“Dunagan Intervenors”) (Docket No. 511) and non-parties, Illinois and

Colorado Attorneys General (Docket No. 513) and Megan Tuyls and National Student Legal

Defense Network (Docket No. 514) are prepared to deprive the thousands of students and

employees from receiving the generous benefits offered by South University and the Arts

Institutes.

        The Court has requested (Docket No. 516) that, on or before January 13, 2020, Studio

and the Receiver file a response to the motions filed by the intervenors and non-parties listed in

the prior paragraph and Studio will do so.

        While the Bar Order originally proposed that Studio would send out notices to the HLC

Students within 30 days of the Bar Order, it is unclear at this point whether the HLC Student

Loan Forgiveness is still viable given the motions filed to date. Consequently, Studio requests

that the Court stay any further action on the HLC Student Loan Forgiveness, in particular the

sending of notices, until a final resolution of the motions. Sending notices to thousands of

students, which may become moot or materially altered by the outcome of the motions, will be

extremely costly and unduly burdensome.

                [Remainder of page intentionally blank; signature page follows]




                                                2
   Case: 1:19-cv-00145-DAP Doc #: 518 Filed: 01/04/20 3 of 4. PageID #: 12115



January 3, 2020                      Respectfully submitted,


                                    /s/ M. Colette Gibbons
                                    M. Colette Gibbons (0003095)
                                    Scott N. Opincar (0064027)
                                    Maria G. Carr (0092412)
                                    Adam C. Smith (0087720)
                                    MCDONALD HOPKINS LLC
                                    600 Superior Ave., E., Ste. 2100
                                    Cleveland, OH 44114
                                    T: (216) 348-5400
                                    F: (216) 348-5474
                                    Email: cgibbons@mcdonaldhopkins.com
                                    sopincar@mcdonaldhopkins.com
                                    mcarr@mcdonaldhopkins.com
                                    asmith@mcdonaldhopkins.com

                                    Counsel for Studio Enterprise Manager, LLC
   Case: 1:19-cv-00145-DAP Doc #: 518 Filed: 01/04/20 4 of 4. PageID #: 12116



                                CERTIFICATE OF SERVICE

I hereby certify that on January 3, 2020 a copy of the foregoing Request of Studio Enterprise
Manager, LLC to Stay HLC Student Loan Forgiveness was filed electronically. Notice of this
filing will be sent to all parties by the Court’s electronic filing system. Parties may access this
filing through the Court’s system.

                                                     /s/ M. Colette Gibbons

                                                     M. Colette Gibbons (0003095)
